Exhibit 10.1.3

[RPM Letterhead]

June 1, 2005

Mr. Thomas C. Sullivan
Chairman of the Board
RPM International Inc.
P. O. Box 777
Medina, OH 44258

RE: Extension to Post-Retirement Consulting Agreement

Dear Tom:

As you are well aware, on April 12, 2002, in connection with your planned
retirement as an executive officer and employee of RPM International Inc. (“RPM”
or the “Company”), you entered into a Succession and Post-Retirement Consulting
Agreement (the “Consulting Agreement”) with RPM. The Consulting Agreement
provided that for the twenty-nine (29) month period immediately following your
retirement as an employee of RPM (January 1, 2003 through May 31, 2005, the
“Initial Consulting Period”), you would assist in the smooth and orderly
transition of responsibilities within RPM’s executive management team by, among
other things, utilizing your industry experience and business relationships to
assist in corporate development related activities including identifying
acquisition opportunities, as may be requested from time-to-time by the Company.

Whereas the Consulting Agreement has expired and the Compensation Committee has
recognized that your recent services to the Company in the corporate development
area, particularly your work in identifying and introducing to the Company
possible merger and acquisition candidates and assisting in the consummation of
such transactions, have been very beneficial to the Company’s success.
Therefore, since the Committee further recognizes that retaining your continued
services as a consultant brings meaningful value to the Company and its
stockholders, the Company would like to extend the consulting period for an
additional two year period from June 1, 2005 to May 31, 2007 (the “Extension
Period”). Given the material benefits to RPM, the Company has agreed to the
following compensation and benefits and structure for the Extension Period:



  1.   No Employment Relationship — As you are aware, you have not been an
employee of the Company since the date of your retirement on January 1, 2003.
Accordingly, you are not entitled to participate in the Company’s Benefit Plans,
except as required by law, the terms of the Benefit Plans, or as provided for
during the Extension Period (see below).

1







  2.   Consulting Services – During the twenty-four (24) month Extension Period,
the Company will pay you a gross amount of $42,000 per month for your services
as consultant. Specifically, you agree to continue to utilize your industry
experience and business relationships to assist in corporate development related
activities including identifying acquisition opportunities, as may be requested
from time-to-time by the Company. You also acknowledge that from time-to-time
you will be required to travel internationally in connection with the
performance of your consulting services. In addition, during the Extension
Period, you will also be entitled to the following benefits at the Company’s
sole cost and expense:

a. Use of reasonable off-site office space;

b. Use of a part-time administrative assistant;

c. Continued use of your current company car;



  d.   Continued coverage under the Company’s Health Insurance Plan for you and
your eligible dependent;



  e.   Continued payment of the standard monthly membership dues during the
Extension Period for one country club, and the membership dues for The Union
Club; and

f. Continuation of financial planning services, as currently provided.

The Company believes the arrangements described above provide RPM and its
management team with continued access to your unique knowledge, insights,
experience and industry relationships. This letter constitutes the entire
agreement concerning this subject matter and supersedes all prior and
contemporaneous agreements, if any.

      Sincerely yours, RPM International Inc.

 
   
/s/ Ronald A. Rice
Ronald A. Rice
 


 
    Senior Vice President – Administration

 
   
cc:
  Compensation Committee
Frank C. Sullivan



  P.   Kelly Tompkins

I HAVE READ, UNDERSTAND AND ACCEPT ALL OF THE TERMS AND CONDITIONS AS SET FORTH
IN THIS LETTER AGREEMENT.

     
/s/ Thomas C. Sullivan
  06/08/05
 
   
(Signature)
/s/ Dorothy Dudas
  Date
06/08/05
 
   
(Witness)
  Date
 
   

2